COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re Rodolfo Juarez, Jr.

Appellate case number:      01-21-00708-CV

Trial court case number: 487,663-401

Trial court:                Probate Court No 2 of Harris County

        On January 10, 2022, real party in interest filed a letter stating that relator, Rodolfo Juarez,
Jr., had produced his cell phone and that the examination of the cell phone was complete.
       Based on this information, it appears that the proceeding, including relator’s motion for
rehearing and for reconsideration en banc, is moot.
       The Court directs relator to file a response citing authority within 5 days of the date of
this order concerning whether or not this proceeding and the pending motions are moot.
        It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___January 11, 2022____